                                                              Case 2:17-cr-00001-JAD-DJA Document 689 Filed 05/05/20 Page 1 of 2


                                                          1   KATHLEEN BLISS, ESQ.
                                                              Nevada Bar No. 7606
                                                          2   kb@kathleenblisslaw.com
                                                              KATHLEEN BLISS LAW PLLC
                                                          3   1070 W. Horizon Ridge Pkwy., Suite 202
                                                              Henderson, Nevada 89012
                                                          4   Telephone: 702.463.9074

                                                          5   Attorney for Henrique Ortolani De Souza Vile Real

                                                          6                               UNITED STATES DISTRICT COURT
                                                          7                                      DISTRICT OF NEVADA
                                                          8
                                                                UNITED STATES OF AMERICA,                         CASE NO.: 2:17-CR-00001-JAD-DJA
                                                          9
                                                                                 Plaintiff;
                                                         10
                                                                                                                  MOTION TO CONTINUE THE TIME
                                                                      vs.                                         FOR NOTICE OF APPEAL
                                                         11
                                                                                                                  (Fourth Extension)
                                                                HENRIQUE ORTOLANI DE SOUZA VILA
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                REAL,
                                                         13
      HENDERSON NEVADA 89012




                                                                                 Defendant.
                                                         14
                                    TEL – 702.463.9074




                                                         15
                                                                     Defendant Henrique Ortolani De Souza Vile Real, and through his attorney of record,
                                                         16
                                                              Kathleen Bliss, Esq., hereby requests a 40-day extension to file a Notice of Appeal, should
                                                         17

                                                         18   defendant seek to pursue any appellate issues. The Court can continue the time for filing a notice

                                                         19   of appeal under FRAP 4(b) for good cause, pursuant to FRAP4(b)5. Good cause exits as the parties

                                                         20   await the status of the Federal Bureau of Prison’s calculation of time-served on Mr. Real’s
                                                         21   sentence. Judgment was entered in this case on January 22, 2020. ECF No. 659. A status
                                                         22
                                                              conference for the motion to correct judgement is on June 8, 2020. ECF. No. 685.
                                                         23
                                                                     Defendant filed a motion to enlarge the time for filing a notice of appeal, which was granted
                                                         24
                                                              on April 9, 2020. ECF No. 685, respectively. With the extension, Mr. Real’s notice of appeal
                                                         25

                                                         26   would be due on June 13, 2020.

                                                         27

                                                         28

                                                                                                         Page 1 of 2
                                                              Case 2:17-cr-00001-JAD-DJA Document 689 Filed 05/05/20 Page 2 of 2


                                                          1
                                                                     Dated this 4th day of May 2020.
                                                          2

                                                          3

                                                          4
                                                                                                            KATHLEEN BLISS LAW PLLC
                                                          5

                                                          6                                                 /s/ Kathleen Bliss_______________________
                                                                                                            KATHLEEN BLISS, ESQ.
                                                          7
                                                                                                            Nevada Bar No. 7606
                                                          8                                                 1070 W. Horizon Ridge Pkwy., Suite 202
                                                                                                            Henderson, Nevada 89012
                                                          9

                                                         10

                                                         11                                        ORDER
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                     The Court, having fully considered the Motion to continue the time for Notice of Appeal,
                                                         13
      HENDERSON NEVADA 89012




                                                         14   and finding good cause, hereby GRANTS counsel’s motion, and it is ORDERED that a Notice
                                    TEL – 702.463.9074




                                                         15   of Appeal shall be filed on June 13, 2020.

                                                         16

                                                         17
                                                                     Dated this 5th day of May 2020.
                                                         18
                                                                                                            ________________________________________
                                                         19                                                 THE HONORABLE JENNIFER A. DORSEY
                                                         20
                                                                                                            U.S. DISTRICT JUDGE

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                           Page 2 of 2
